DETAILED ACTION
Status of Claims
	Claims 1-9, 11-17, 19-21 and 23 are pending.
	Claims 10, 18 and 22 are cancelled. 
	Claims 12-17 and 19-20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment. 
	New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Wu et al. (US 2014/0374268) and in view of Murayama (WO 2017/037757).  
	Regarding claim 1, Jung discloses a device for producing a nanoscale composite device (title = a system for making nanowire components), the system comprising:
	An electrochemical cell (48) configured to confine solution (49), the cell having a perimeter wall and a bottom surface with an opening providing fluid communication between an interior of the chamber and an exterior surface of the bottom surface opening (Figure 5, [0048] (i.e. the perimeter wall (or sidewalls) intrinsically has a bottom surface = a chamber configured 
	A porous template (40) having a first side and second side (Figure 5) including a template with nano or micro-scale pores such as anodic aluminum oxide membrane, etc. [0044] (= a porous template configured such that at least a portion of a first side of the porous template is exposed to the ionic fluid through the aperture when the ionic fluid is present in the chamber);
	A counter electrode (41) disposed in the solution within the cell at a constant distance (Figure 5, [0054]) (= an anode disposed within the chamber at a constant distance from the first side of the porous template);
	A reference electrode (42) disposed inside the cell (48) through an opening in the perimeter wall of the cell [0054] (Figure 5) (i.e. perimeter is inclusive of the top boundary = a reference electrode disposed inside of the chamber, the reference electrode positioned at a fixed distance from the porous template);
	A working electrode (43) in contact with a second side of the porous template (40), the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar ([0048], Figures 4-5) (= a cathode in contact with a second side of the porous template, the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar), and 
	A potentiostat (44) coupled to the electrodes (41, 43) (Figure 5) (= a voltage source electrically coupled to the anode and to the cathode and configured to apply a voltage across the anode and the cathode). 

	Jung is silent in regards to any attachment for holding the cell and porous template together, therefore in order to produce the invention of Jung one of ordinary skill in the art would necessarily look to the art for workable mounting assemblies and arrive at a reference such as Wu.  
Wu discloses an electrodeposition cell (200) comprising a tube (208) with an opening having a plate (212) with two wings (210a, 210b) (= flange) that are physically coupled to the tube and extend outward from and parallel to the opening of the tube (Figure 2, [0084]).  The device of Wu also includes a supporting plate (204 = supporting plate), AAO template (202) with micro length [0070] and fixed screws (220a, 220b) for attachment between the plate (212) and the supporting plate [0084].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to look to the art for workable supporting and/or connecting elements and arrive at a reference such as Wu.  Jung in view of Wu provides a supporting plate for physically coupling a cell and template and balances the pressure to push the AAO template against the supporting plate (Wu [0084]).  The balance would provide uniform pressure.  
The combination of Jung in view of Wu does not disclose the claimed stirring element and maskplate.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a maskplate and stirring element because Murayama discloses that an object to be treated such as by electroplating may be selectively treated using an interchangeable plate to provide the desired opening area for carrying out the surface treatment method.  It would have been obvious to selectively expose the AAO template of either Jung or Wu to produce the desired nanostructure.  
Regarding claim 3, the phrase “rotates…at a constant rotational speed” is directed towards the manner of operating the claimed apparatus which does not differentiate the apparatus claim from the prior art (MPEP § 2114 II).
Regarding claim 4, Jung discloses forming a metal layer on the surface of the porous template to act as a conductor [0048]. 
Regarding claim 23, the cells of Jung, Wu and Murayama comprise a bottom wall which comprises an aperture which provides fluid communication between an interior of the chamber and an exterior surface of the bottom wall.  A wall is intrinsic to a tank or cell that has sidewalls since the bottom surface of the sidewalls provide a bottom wall to the tank or cell. 
Regarding claim 7, regarding any duplication of parts, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 214.04 VI B).  Murayama discloses the exchange plate (66) with multiple apertures (Figure 2).  Jung modified with Wu and Murayama would have the cathode or electrode positioned extending beneath each of the opening portions.  
Regarding claim 21, Jung discloses electroplating nickel (i.e. magnetic) therefore a nickel ionic fluid of Jung comprises a magnetic material [0029].  It is further noted that the instant claims do not positively recite the ionic fluid as a component of the system.  The instant claims indicate that the system is configured to confine an ionic fluid.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Wu et al. (US 2014/0374268), in view of Murayama (WO 2017/037757) and in further view of Ha et al. (KR 20140073475).
Regarding claim 2, Jung, Wu and Murayama disclose the claimed invention applied above.  The combination does not disclose wherein the plate has an elevated ridge along a perimeter of the plate.
In the similar field of electrochemical treatment of substrates, Ha discloses an apparatus comprising an electrolyte cell (11) having a bottom surface with an opening and an electrode (13) supported on the underside by a metal support (16) which has an elevated ridge along a 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a plate having an elevated ridge along a perimeter of the plate because Ha teaches that an elevated ridge may be present on the outer portion of a support plate for receiving securing bolts.  It would have been obvious to modify the system of Jung, Wu and Murayama with an elevated ridge for securing the cathode support plate to the electrolytic cell. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Wu et al. (US 2014/0374268), in view of Murayama (WO 2017/037757) and in further view of Patolsky et al. (US 2011/0171137).
Regarding claims 5 and 6, Jung, Wu and Murayama disclose the claimed invention applied above.  The combination does not disclose a power source capable of applying an alternating voltage or controlling the duty cycle. 
Patolsky discloses in the same field of electroplating nanostructures forming nanostructures using a pulsed-current electrochemical deposition.  Patolsky teaches that extremely low aspect ratios of an Au disk can be achieved at a short time and a smooth surface morphology using pulse deposition approach [0070].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a voltage source capable of applying alternating voltages because Patolsky teaches that pulsed electrodeposition enables a smooth surface morphology.  It would have been obvious to modify the power source of either Jung, Wu or Murayama for improving the deposit’s morphology.  Regarding selection of two or .  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Wu et al. (US 2014/0374268), in view of Murayama (WO 2017/037757) and in further view of Buttard (US 20090255820). 
Regarding claims 8-9, Jung, Wu and Murayama disclose the claimed invention as applied above.  The combination does not disclose a plurality of cathodes (claim 8) as claimed or wherein the aperture is removable and replacement with a different aperture having a different size and/or shape, and/or different number of apertures.  
Buttard discloses in the same or similar field of electrochemical nanostructuring, an electrochemistry cell (2) (= chamber) having a base (8 = bottom wall) having an opening (9 = aperture), a reservoir (3) with electrolyte solution (4) (= fluid), an electric circuit (5 = voltage source), a working electrode including structuring patterns (7, 14 = cathode and plate supporting the cathode (Figures 1 and 4-6), a Pt disc electrode (6 = anode) and an agitator or stirrer inside the cell ([0057]-[0064], abstract) (18 = stirring element inside the chamber, the stirring element at a constant distance from the porous template).  The combination of embodiments of Buttard include multiple openings and multiple cathodes (Figure 11).  The selection of a single or multiple cathode support would have been an obvious engineering design choice.  The creation of multiple magnetic nanowire components is directed towards the method of manufacturing and the intended use of the claimed system.  Further, multiple nanostructures are formed from the 
Before the effective filing date of the claimed invention, it would have been obvious to modify the system of Jung in view of Wu and Murayama with the opening(s) of Buttard for controlling the surface treatment process selectively.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Wu et al. (US 2014/0374268), in view of Murayama (WO 2017/037757) and in further view Mayer et al. (US 7,211,175). 
Regarding claim 11, Jung, Wu and Murayama disclose the claimed invention applied above.  The combination does not disclose a feedback signal from the reference electrode.
In the same or similar field of electroplating, Mayer discloses wherein reference electrodes may be utilized to monitor the potential in the electroplating solution at various points in proximity to the substrate surface and can be used in a feedback manner thus providing important information in controlling the electrodeposition process to achieve and maintain plating uniformity (Col. 6 lines 13-19). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a feedback signal from the reference electrode because Mayer teaches that a feedback signal from reference electrodes . 

Response to Arguments
Applicant's arguments filed 29 November 2021 have been fully considered.  The remarks on pages 7-8 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time.  New grounds of rejection are necessitated by amendment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 2008-0042225 – system flange

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.